DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13 and 18 recites the limitation "the channel state" in line 3 of claim 3. Similar issue for claims 8, 13 and 18. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, 13-16 and 18-20 of U.S. Patent No. 10721038 . Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and Pat’038 claim configuration information includes first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI) and second information including at least one PRG size value: receiving, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the at least one PRG size value, and identifying the PRG size based on the PRG size indicator.

Current application 16/932,152
Claim 1
U.S. Patent No. 10721038 B2
Claim 1
1. A method performed a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information on a physical resource block (PRB) bundling via higher layer signaling; in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI) and second information including at least one PRG size value: receiving, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the at least one PRG size value, and identifying the PRG size based on the PRG size indicator; and in case that the configuration information includes third information indicating that the PRG size is indicated via the higher layer signaling and fourth information including a PRG size value, 



2. The method of claim 1, wherein the at least one PRG size value includes at least one of 2, 4, and an allocated bandwidth for the terminal. 

Claim 3
Claim 4
3. The method of claim 1, further comprising: receiving demodulation reference signals (DMRSs) with downlink data, wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the identified PRG size. 
4. The method of claim 3, further comprising: receiving demodulation reference signals (DMRSs) with downlink data, wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the identified PRG size.
Claim 4
Claim 8
4. The method of claim 1, further comprising: estimating a channel state based on an assumption that a same precoding is applied to PRBs based on the identified PRG size. 
8. The method of claim 6, wherein a channel state is estimated based on an assumption that a same precoding is applied to PRBs based on the PRG size.
Claim 5
Claim 10
5. The method of claim 1, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message. 
10. The method of claim 6, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message.
Claim 6
Claim 6
6. A method of a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information on a physical resource block (PRB) bundling via higher layer signaling; in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size value is indicated via downlink control information (DCI) and 



7. The method of claim 6, wherein the at least one PRG size value includes at least one of 2, 4, and an allocated bandwidth for the terminal. 

Claim 8
Claim 9
8. The method of claim 6, further comprising: transmitting demodulation reference signals (DMRSs) with the downlink data, wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the PRG size. 
9. The method of claim 8, further comprising: transmitting demodulation reference signals (DMRSs) with the downlink data, and wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the PRG size.
Claim 9
Claim 8
9. The method of claim 6, wherein a channel state is estimated based on an assumption that a same precoding is applied to PRBs based on the PRG size. 
8. The method of claim 6, wherein a channel state is estimated based on an assumption that a same precoding is applied to PRBs based on the PRG size.
Claim 10
Claim 10
10. The method of claim 6, wherein the configuration information is included in a first message, and wherein the DCI is included in 


Claim 11
11. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a base station, configuration information on a physical resource block (PRB) bundling via higher layer signaling, in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI) and second information including at least one PRG size value: receive, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the at least one PRG size value, and identify the PRG size based on the PRG size indicator, and in case that the configuration information includes third information indicating that the PRG size is indicated via the higher layer signaling and fourth information including a PRG size value, identify the PRG size based on the PRG size value included in the fourth information. 
11. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a base station via the transceiver, configuration information on a physical resource block (PRB) bundling via higher layer signaling, the configuration information including first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI) and second information including one or more PRG size values among a set of PRG size values which includes 2, 4, and an allocated bandwidth for the terminal, receive, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the one or more PRG size values, and identify the PRG size based on the PRG size indicator.
Claim 12

12. The terminal of claim 11, wherein the at least one PRG size value includes at least one of 2, 4, and an allocated bandwidth for the terminal. 

Claim 13
Claim 14
13. The terminal of claim 11, wherein the controller is further configured to receive demodulation reference signals (DMRS s) with downlink data, and wherein the channel state is estimated based on the DMRSs, to 


Claim 13
14. The terminal of claim 11, wherein the controller is further configured to estimate a channel state based on an assumption that a same precoding is applied to PRBs based on the identified PRG size. 
13. The terminal of claim 11, wherein the controller is further configured to estimate a channel state based on an assumption that a same precoding is applied to PRBs based on the identified PRG size.
Claim 15
Claim 15
15. The terminal of claim 11, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message. 
15. The terminal of claim 11, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message.
Claim 16
Claim 16
16. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: transmit, to a terminal, configuration information on a physical resource block (PRB) bundling via higher layer signaling, in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size value is indicated via downlink control information (DCI) and second information including at least one PRG size value: transmit, to the terminal, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of at least one PRG size value, and transmit, to the terminal, downlink data based on the PRG size corresponding to the PRG size indicator, and in case that the configuration information includes third information indicating that the PRG size is indicated via the higher layer signaling and fourth information including a PRG size value, transmit the downlink data 




17. The base station of claim 16, wherein the at least one PRG size value includes at least one of 2, 4, and an allocated bandwidth for the terminal. 

Claim 18
Claim 19
18. The base station of claim 16, wherein the controller is further configured to transmit demodulation reference signals (DMRSs) with the downlink data, and wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the PRG size. 
19. The BS of claim 18, wherein the controller is further configured to transmit demodulation reference signals (DMRSs) with the downlink data, and wherein the channel state is estimated based on the DMRSs, to which the same precoding is applied based on the PRG size.
Claim 19
Claim 18
19. The base station of claim 16, wherein a channel state is estimated based on an assumption that a same precoding is applied to PRBs based on the PRG size. 
18. The BS of claim 16, wherein a channel state is estimated based on an assumption that a same precoding is applied to PRBs based on the PRG size.
Claim 20
Claim 20
20. The base station of claim 16, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message.
20. The base station of claim 16, wherein the configuration information is included in a first message, and wherein the DCI is included in a second message, different from the first message.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV US 20160227520 A1, hereinafter DAVYDOV in view of Osawa et al. US 20190190572 A1, hereinafter Osawa.
Regarding claim 1, Davydon teaches a method performed a terminal in a wireless communication system (DAVYDOV: para. [0025-0033]), the method comprising:
receiving, from a base station, configuration information on a physical resource block (PRB) bundling via higher layer signaling (Davydon: para. [0054] and FIG. 6  UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs relating to a precoding granularity configuration of the UE 120 received, by receiver 126 from eNB 110 via higher layer signaling such as RRC (610). Para. [0045-0046] utilize Precoding Resource block Group (PRG) bundling. One or more (e.g., fixed) system bandwidth dependent PRGs of size P′ may partition the system bandwidth. Each PRG may consist of one or more consecutive physical resource blocks (PRBs). And para. [0056] and FIG. 7 step710, eNB 110 may configure, e.g., by a configuration circuitry or module or unit in controller 112, one or more precoding granularities and/or PRB sizes at UE 120. The eNB 110 may indicate, by transmitter 112 to UE 120, the one or more precoding granularities or corresponding PRG sizes via RRC signaling or other higher layer signaling);
in case that the configuration information includes 
first information indicating that a precoding resource block group (PRG) size via downlink control information (DCI) and second information including at least one PRG size value (DAVYDOV: para. [0054-0061 and 0048-0050] the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities (which corresponds to first information) and/or PRG size (which corresponds to second information)  that is determined in 720, e.g., via DCI signaling):
receiving, from the base station, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH) (DAVYDOV: para. [0054-0059 and 0048-0050] the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities or PRG size that is determined in 720, e.g., via DCI signaling, on a PDCCH para. [0031-0032]), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of the at least one PRG size value (DAVYDOV: para. [0053] and Fig. 5 step 520, eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520). In one embodiment, the indication may dynamically indicate the PRG size of the identified preconfigured PRG. In the example of FD-MIMO, the eNB 110 may use the dynamic indication to notify one or more UEs of the increased PRG size for FD-MIMO via DCI signaling (520). In the example of DCI format 2A, 2B, 2C or 2D, transmitter 112 may transmit to UE 120 the dynamic indication that may comprise an indication of the increased PRG size for the identified preconfigured PRG for DCI format 2A, 2B, 2C, or 2D (520). In the example of DCI format 1A or 1C, transmitter 112 may transmit to UE 120 the dynamic indication that may comprise an indication of a PRG size in accordance with LTE-A release 10 specification for DCI format 1A or 1C. In one embodiment, the identifying circuitry may be coupled with the transmitter 112. and Table 2), and
identifying the PRG size based on the PRG size indicator (DAVYDOV: para. [0053-0055] UE 120 may further receive from eNB 110 by receiver 126, e.g., via DCI signaling, an indication of a preconfigured PRG that may be identified (e.g., 510) by eNB 110 from the plurality of preconfigured PRGs (620). For example, the indication may dynamically comprise a PRG size of the identified preconfigured PRG); and
in case that the configuration information includes third information indicating that the PRG size via the higher layer signaling and fourth information including a PRG size (Davydon: para. [0056 & 0054] and FIG. 7 step710, eNB 110 may configure, e.g., by a configuration circuitry or module or unit (not shown) in controller 112, one or more precoding granularities (which corresponds to third information) and/or PRB sizes (which corresponds to fourth information) at UE 120. The eNB 110 may indicate, by transmitter 112 to UE 120, the one or more precoding granularities and/or corresponding PRG sizes via RRC signaling or other higher layer signaling).
It is noted that Davydon does not explicitly disclose: in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI); and
in case that the configuration information includes third information indicating that the PRG is indicated via the higher layer signaling.
However, Osawa from the same or similar fields of endeavor teaches the use of:
in case that the configuration information includes first information indicating that a information is indicated via downlink control information (DCI) (Osawa: para. [0092] reference PRG size (for example, 2 RBs) may be configured via higher layer signaling, such that when PRG size is reference PRG size (for example, 2 RBs) serves as indication configuration information is indicated via higher layer signaling); and
in case that the configuration information includes third information indicating that the information is indicated via the higher layer signaling (Osawa: para. [0092] PRG sizes that are different from the reference PRG size (for example, 4 RBs of PRGs #1 and 2, 10 RBs of PRG #5, etc.) may be specified by DCI, when PRG size is different from ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Osawa in the method of Davydon. One of ordinary skill in the art would be motivated to do so for improve the receiving characteristics of UL signals by making it possible to apply different precoding matrices (PMs) per precoding group (PRG (also referred to as “precoding resource block group,” and/or the like)), which is obtained by dividing the whole of the frequency band that is allocated to UL signals (Osawa: para. [0008-0011]).

Regarding claim 2, Davydon and Osawa teach the method of claim 1, wherein the at least one PRG size value includes at least one of 2, 4, (Davydon: para. [0048-0050] and table 2 where PRG size can be 1, 2, 3, 4) and an allocated bandwidth for the terminal (Davydon: para. [0031-0032] eNB 110 may transmit data to the UE 120 on a physical downlink shared channel (PDSCH). The communication of data on the PDSCH may be controlled via a control channel, referred to as a physical downlink control channel (PDCCH). The PDCCH may be used for downlink (DL) and uplink (UL) resource assignments. The downlink PDSCH scheduling grant may be designated to a particular UE for dedicated PDSCH resource allocation to carry UE-specific traffic).

Regarding claim 3, Davydon and Osawa teach the method of claim 1, further comprising:
(DAVYDOV: para. [0055 & 0060] UE 120 may further receive from eNB 110, such as DM-RS, by receiver 126, e.g., via DCI signaling, an indication of a preconfigured PRG that may be identified (e.g., 510) by eNB 110 from the plurality of preconfigured PRGs (620)),
wherein the channel state is estimated based on the DMRSs (Davydon: para. [0039] UE may perform channel estimation based on DM-RS or UE-RS to demodulate the received PDSCH. In one embodiment, a transmission on a DM-RS antenna port or a UE-RS antenna port may be precoded via the same precoder as its associated PDSCH layer), to which the same precoding is applied based on the identified PRG size (Davydon: para. [0127] same precoding is used over one or more adjacent RBs of the identified precoding resource group).

Regarding claim 4, Davydon and Osawa teach the method of claim 1, further comprising: estimating a channel state based on an assumption that a same precoding is applied to PRBs (Davydon: para. [0043] UE may assume the same precoding vector over one or more of adjacent RBs. Averaging, e.g., channel estimation, over a larger number of RBs may improve channel estimation performance) based on the identified PRG size (DAVYDOV: para. [0051 & 0043] according to PRG size).

Regarding claim 5, Davydon and Osawa teach the method of claim 1, wherein the configuration information is included in a first message (Davydon: para. [0060] and FIG. 9-10 in 1010, UE 120 may receive, by receiver 126 from eNB 110, a precoding granularity configuration for UE 120, e.g., via RRC signaling), and wherein the DCI is included in a second message, different from the first message (Davydon: para [0061] and FIG. 9-10 in 1030, UE 120 may further receive, by receiver 126 from eNB 110, a dynamic indication of an identified precoding granularity (or an identified PRG size), e.g., via DCI signaling).

Regarding claim 6, Davydon teaches a method of a base station in a wireless communication system (DAVYDOV: para. [0025-0033]), the method comprising:
transmitting, to a terminal, configuration information on a physical resource block (PRB) bundling via higher layer signaling (Davydon: para. [0054] and FIG. 6  UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs relating to a precoding granularity configuration of the UE 120 received, by receiver 126 from eNB 110 via higher layer signaling such as RRC (610). Para. [0045-0046] utilize Precoding Resource block Group (PRG) bundling. One or more (e.g., fixed) system bandwidth dependent PRGs of size P′ may partition the system bandwidth. Each PRG may consist of one or more consecutive physical resource blocks (PRBs). And para. [0056] and FIG. 7 step710, eNB 110 may configure, e.g., by a configuration circuitry or module or unit in controller 112, one or more precoding granularities and/or PRB sizes at UE 120. The eNB 110 may indicate, by transmitter 112 to UE 120, the one or more precoding granularities or corresponding PRG sizes via RRC signaling or other higher layer signaling);
in case that the configuration information includes 
(DAVYDOV: para. [0054-0061 and 0048-0050] the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities (which corresponds to first information) and/or PRG size (which corresponds to second information)  that is determined in 720, e.g., via DCI signaling):
transmitting, to the terminal, the DCI including a PRG size indicator on a physical downlink control channel (PDCCH) (DAVYDOV: para. [0054-0059 and 0048-0050] the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities or PRG size that is determined in 720, e.g., via DCI signaling, on a PDCCH para. [0031-0032]), wherein the PRG size indicator is set as a value corresponding to a PRG size value which is one of at least one PRG size value (DAVYDOV: para. [0053] and Fig. 5 step 520, eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520). In one embodiment, the indication may dynamically indicate the PRG size of the identified preconfigured PRG. In the example of FD-MIMO, the eNB 110 may use the dynamic indication to notify one or more UEs of the increased PRG size for FD-MIMO via DCI signaling (520). In the example of DCI format 2A, 2B, 2C or 2D, transmitter 112 may transmit to UE 120 the dynamic indication that may comprise an indication of the increased PRG size for the identified preconfigured PRG for DCI format 2A, 2B, 2C, or 2D (520). In the example of DCI format 1A or 1C, transmitter 112 may transmit to UE 120 the dynamic indication that may comprise an indication of a PRG size in accordance with LTE-A release 10 specification for DCI format 1A or 1C. In one embodiment, the identifying circuitry may be coupled with the transmitter 112. and Table 2), and
transmitting, to the terminal, downlink data based on the PRG size corresponding to the PRG size indicator (DAVYDOV: para. [0053-0055] UE 120 may further receive from eNB 110 by receiver 126, e.g., via DCI signaling, an indication of a preconfigured PRG that may be identified (e.g., 510) by eNB 110 from the plurality of preconfigured PRGs (620). For example, the indication may dynamically comprise a PRG size of the identified preconfigured PRG); and
in case that the configuration information includes third information indicating that the PRG size via the higher layer signaling and fourth information including a PRG size value, transmitting the downlink data based on the PRG size corresponding to the PRG size value included in the fourth information (Davydon: para. [0056 & 0054] and FIG. 7 step710, eNB 110 may configure, e.g., by a configuration circuitry or module or unit (not shown) in controller 112, one or more precoding granularities (which corresponds to third information) and/or PRB sizes (which corresponds to fourth information) at UE 120. The eNB 110 may indicate, by transmitter 112 to UE 120, the one or more precoding granularities and/or corresponding PRG sizes via RRC signaling or other higher layer signaling).
It is noted that Davydon does not explicitly disclose: in case that the configuration information includes first information indicating that a precoding resource block group (PRG) size is indicated via downlink control information (DCI); and
indicating that the PRG is indicated via the higher layer signaling.
However, Osawa from the same or similar fields of endeavor teaches the use of:
in case that the configuration information includes first information indicating that a information is indicated via downlink control information (DCI) (Osawa: para. [0092] reference PRG size (for example, 2 RBs) may be configured via higher layer signaling, such that when reference PRG size (for example, 2 RBs) serves as indication configuration information is indicated via higher layer signaling); and
in case that the configuration information includes third information indicating that the information is indicated via the higher layer signaling (Osawa: para. [0092] PRG sizes that are different from the reference PRG size (for example, 4 RBs of PRGs #1 and 2, 10 RBs of PRG #5, etc.) may be specified by DCI, when PRG sizes are different from reference PRG size, serves as indication configuration information is indicated via DCI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Osawa in the method of Davydon. One of ordinary skill in the art would be motivated to do so for improve the receiving characteristics of UL signals by making it possible to apply different precoding matrices (PMs) per precoding group (PRG (also referred to as “precoding resource block group,” and/or the like)), which is obtained by dividing the whole of the frequency band that is allocated to UL signals (Osawa: para. [0008-0011]).

Regarding claims 7-10, Davydon and Osawa disclose all the limitations as discussed in the rejection of claims 2-5, and therefore method claims 7-10 are rejected using the same rationales.

Regarding claims 11-15, Davydon teaches a terminal in a wireless communication system, the terminal comprising: a transceiver (DAVYDOV: Fig. 1 transmitter 122 and receiver 126 of UE 120); and a controller coupled with the transceiver (DAVYDOV: Fig. 1 controller 124 of UE 120 coupled to receiver and transmitter) and configured to: and Davydon and Osawa disclose all the limitations as discussed in the rejection of claims 1-5, and therefore apparatus claims 11-15 are rejected using the same rationales.

Regarding claims 16-20, Davydon teaches a base station in a wireless communication system (DAVYDOV: Fig. 1 BS 110 and para. [0025-0033]), the base station comprising: a transceiver (DAVYDOV: Fig. 1 transmitter 112 and receiver 116 of BS 110); and a controller coupled with the transceiver (DAVYDOV: Fig. 1 controller 114 coupled to the transmitter 112 and receiver 116 of BS 110) and configured to: and configured to: and Davydon and Osawa disclose all the limitations as discussed in the rejection of claims 6-10, and therefore apparatus claims 16-20 are rejected using the same rationales.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892: 
Gao et al. US 20180279294 A1 [0063-0064] In a first notifying mode, the index of the orthogonal sequence is notified explicitly via higher-layer signaling. [0065-0066] In a second notifying mode, the index of the orthogonal sequence is notified explicitly via downlink control information.
Zhang et al. US 10993224 B1 At S102, according to a predetermined mode and/or eNB configuration mode, at least one of a PRG; a reference signal, or a frequency-domain resource allocation granularity is determined. In an exemplary embodiment, modes of indicating the PRG according to the eNB include one of the following: configuring through an SIB, configuring through RRC signaling, and configuring through DCI. 
Liao et al. US 20130301562 A1 para. [0044] FIG. 7 is a flow chart of a method of radio resource multiplexing for ePDCCH transmission from eNodeB perspective in accordance with one novel aspect. In step 701, a base station transmits higher layer information (e.g., via RRC signaling) indicative of a set of radio resources (e.g., PRB or PRB pairs) to a plurality of user equipment (UEs).
Zhang et al. US10349391B2 Step 201 a: Send an indication message of a time-frequency resource to the UE by using radio resource control RRC signaling, so that the UE receives, according to the indication message of the time-frequency resource, the downlink control information sent by using the physical downlink control channel.
Wu et al. US 20160150548 A1 [0136] A: The network device sends, by using DCI or RRC signaling, an indication message used to indicate to the UE whether the PRB bundling information can be used in the non-serving cell.
Gou et al. US 20150304091 A1  [0211] Wherein, the method further comprises: the base station transmitting a dedicated RRC message to indicate that a DCI for scheduling Physical Downlink Shared Channel (PDSCH) transmission by the UE is transmitted in the PRB pairs of the default USS. 
Kim et al. US 20150304994 A1 [0141] in a case of the aperiodic (trigger type 1) SRS, values corresponding to some of the signaling information for the SRS transmission are not directly transmitted and some of them are designated as a parameter set through higher layer signaling (RRC signaling), and only when the SRS transmission is required, only a value indicating the parameter set is transmitted through dynamic signaling such as a DCI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468